DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral “402” mentioned in the specification in paragraph 51 on page 15, line 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 44, on page 12, line 9, delete “206A-206N”, and insert --210A-210N--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2021/0263749 to Laskawiee (Laskawiee).
Claim 1
With regard to a processor; and a memory coupled to the processor, the memory having program instructions stored thereon; Laskawiee teaches a processor and memory (Fig. 1A, processor 142, memory 144; par. 12).
With regard to instructions that, upon execution by the processor, cause the IHS to: measure a performance of a target application at each of a plurality of configuration clusters that are applied to an IHS, each configuration cluster comprising a plurality of configuration settings of one or more resources that are used to execute the target application on the IHS; Laskawiee teaches executing an application with a first configuration, measuring a plurality of metrics of the application, changing to a second configuration, and measuring a second plurality of metrics (Fig. 4, steps 402-410; pars. 37-40, 42).
With regard to instructions that, upon execution by the processor, cause the IHS to: select one of the configuration clusters that causes the target application to operate at an optimum performance level; Laskawiee teaches selecting the configuration with the highest performance (par. 41; Fig. 4, step 412).
With regard to instructions that, upon execution by the processor, cause the IHS to: modify the IHS to operate with the one selected configuration cluster; Laskawiee teaches that the selected configuration may be utilized for future executions of the application (par. 41).
Claim 2
Laskawiee teaches that the instructions are further executed to select the plurality of configuration clusters as a subset of a plurality of available configuration clusters according to an identified operating mode of the target application (par. 42).
Claim 4
Laskawiee teaches that the instructions are further executed to perform a machine learning (ML) process to optimize a performance of the target application by fine tuning one or more of the configuration settings of the selected configuration cluster (pars. 15, 39).
Claim 5
Laskawiee teaches that the instructions are further executed to: store the one or more fine tuned configuration settings as an augmented configuration cluster in the memory (par. 15, the updated configuration may be incorporated into the configuration settings), wherein the augmented configuration cluster is associated with the target application and an identified operating mode of the target application so that, when the target application is again started on the IHS at a future time, the instructions are further executed to select the augmented configuration cluster from the memory for optimizing the performance of the target application at its current operating mode (pars. 15, 39).
Claim 6
Laskawiee teaches that the instructions are further executed to select the plurality of configuration clusters as a subset of a plurality of available configuration clusters according to at least one of a current performance mode of the IHS or a battery operating mode of the IHS (par. 42).
Claim 7
Laskawiee teaches that the instructions are further executed to select the plurality of configuration clusters as a subset of a plurality of available configuration clusters according to a type of the target application currently being executed on the IHS (par. 37, default configuration of the application).
Claim 8
Laskawiee teaches that the one or more resources comprises at least one of a central processing unit (CPU) resource, a graphics processing unit (GPU) resource, a storage resource, a network resource, and a platform resource (pars. 26, 27).
Claim 9
With regard to measuring, using instructions stored in at least one memory and executed by at least one processor, a performance of a target application at each of a plurality of configuration clusters that are applied to an IHS, each configuration cluster comprising a plurality of configuration settings of one or more resources that are used to execute the target application on the IHS; Laskawiee teaches executing an application with a first configuration, measuring a plurality of metrics of the application, changing to a second configuration, and measuring a second plurality of metrics (Fig. 4, steps 402-410; pars. 37-40, 42).
With regard to selecting, using the instructions, one of the configuration clusters that causes the target application to operate at an optimum performance level; Laskawiee teaches selecting the configuration with the highest performance (par. 41; Fig. 4, step 412).
With regard to modifying, using the instructions, the IHS to operate with the one selected configuration cluster; Laskawiee teaches that the selected configuration may be utilized for future executions of the application (par. 41).
Claim 10
Laskawiee teaches selecting the plurality of configuration clusters as a subset of a plurality of available configuration clusters according to an identified operating mode of the target application (par. 42).
Claim 12
Laskawiee teaches performing a machine learning (ML) process to optimize a performance of the target application by fine tuning one or more of the configuration settings of the selected configuration cluster (pars. 15, 39).
Claim 13
Laskawiee teaches storing the one or more fine tuned configuration settings as an augmented configuration cluster in the memory (par. 15, the updated configuration may be incorporated into the configuration settings), wherein the augmented configuration cluster is associated with the target application and an identified operating mode of the target application so that, when the target application is again started on the IHS at a future time, selecting the augmented configuration cluster from the memory for optimizing the performance of the target application at its current operating mode (pars. 15, 39).
Claim 14
Laskawiee teaches selecting the plurality of configuration clusters as a subset of a plurality of available configuration clusters according to at least one of a current performance mode of the IHS or a battery operating mode of the IHS (par. 42).
Claim 15
Laskawiee teaches selecting the plurality of configuration clusters as a subset of a plurality of available configuration clusters according to a type of the target application currently being executed on the IHS (par. 37, default configuration of the application).
Claim 16
Laskawiee teaches that the one or more resources comprises at least one of a central processing unit (CPU) resource, a graphics processing unit (GPU) resource, a storage resource, a network resource, and a platform resource (pars. 26, 27).
Claim 17
With regard to instructions stored on a memory storage device, that upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to: measure a performance of a target application at each of a plurality of configuration clusters that are applied to an IHS, each configuration cluster comprising a plurality of configuration settings of one or more resources that are used to execute the target application on the IHS; Laskawiee teaches executing an application with a first configuration, measuring a plurality of metrics of the application, changing to a second configuration, and measuring a second plurality of metrics (Fig. 4, steps 402-410; pars. 37-40, 42).
With regard to instructions that cause the IHS to: select one of the configuration clusters that causes the target application to operate at an optimum performance level; Laskawiee teaches selecting the configuration with the highest performance (par. 41; Fig. 4, step 412).
With regard to instructions that cause the IHS to: modify the IHS to operate with the one selected configuration cluster; Laskawiee teaches that the selected configuration may be utilized for future executions of the application (par. 41).
Claim 19
Laskawiee teaches that the instructions are further executed to perform a machine learning (ML) process to optimize a performance of the target application by fine tuning one or more of the configuration settings of the selected configuration cluster (pars. 15, 39).
Claim 20
Laskawiee teaches that the instructions are further executed to: store the one or more fine tuned configuration settings as an augmented configuration cluster in the memory (par. 15, the updated configuration may be incorporated into the configuration settings), wherein the augmented configuration cluster is associated with the target application and an identified operating mode of the target application so that, when the target application is again started on the IHS at a future time, the instructions are further executed to select the augmented configuration cluster from the memory for optimizing the performance of the target application at its current operating mode (pars. 15, 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laskawiee in view of US Patent Application Publication 2007/0162720 to Branda et al. (Branda).
Claim 3
Laskawiee teaches all the limitations of claim 1 upon which claim 3 depends.  Laskawiee further teaches instructions are further executed to perform the steps of measuring a performance of the target application, selecting the one configuration cluster, and modifying the IHS using another plurality of configuration clusters, wherein the other plurality of configuration clusters are selected according to the detected operating mode (Fig. 4, pars. 37-42).
Laskawiee does not teach that instructions are further executed to: detect that an operating mode of the target application has changed.
Branda teaches being aware of when a change in resource allocation happens, and determining whether to change one or more configuration settings when resource allocations change (pars. 37, 45; Fig. 10, step 1020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of efficient application configurations, as taught by Laskawiee, to include changing configuration when a resource allocation change is detected, as taught by Branda, because then applications would have performance enhancement by more efficient use of resources after resource allocations are changed (Branda, pars. 2, 6).
Claim 11
Laskawiee teaches all the limitations of claim 9 upon which claim 11 depends.  Laskawiee further teaches selecting the other plurality of configuration clusters according to the detected operating mode; and performing the steps of measuring a performance of the target application, selecting the one configuration cluster, and modifying the IHS using another plurality of configuration clusters (Fig. 4, pars. 37-42).
Laskawiee does not teach detecting that an operating mode of the target application has changed.
Branda teaches being aware of when a change in resource allocation happens, and determining whether to change one or more configuration settings when resource allocations change (pars. 37, 45; Fig. 10, step 1020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of efficient application configurations, as taught by Laskawiee, to include changing configuration when a resource allocation change is detected, as taught by Branda, because then applications would have performance enhancement by more efficient use of resources after resource allocations are changed (Branda, pars. 2, 6).
Claim 18
Laskawiee teaches all the limitations of claim 17 upon which claim 18 depends.  Laskawiee further teaches that instructions are further executed to perform the steps of measuring a performance of the target application, selecting the one configuration cluster, and modifying the IHS using another plurality of configuration clusters, wherein the other plurality of configuration clusters are selected according to the detected operating mode (Fig. 4, pars. 37-42).
Laskawiee does not teach that instructions are further executed to: detect that an operating mode of the target application has changed.
Branda teaches being aware of when a change in resource allocation happens, and determining whether to change one or more configuration settings when resource allocations change (pars. 37, 45; Fig. 10, step 1020).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of efficient application configurations, as taught by Laskawiee, to include changing configuration when a resource allocation change is detected, as taught by Branda, because then applications would have performance enhancement by more efficient use of resources after resource allocations are changed (Branda, pars. 2, 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 11,409,644 to Carames et al. teaches validation of mobile device workflows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864